DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
  
Independent claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 10,924,791 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are broader in scope and all the elements of the claims read on the claims of U.S. Patent No. 10,924,791B2.   
Current Application 17/172,792                                           U.S. Patent No. 10,924,791
1. A method to determine demographics for non-panelist households, the method comprising: calculating a first demographic constraint average and a second demographic constraint average based on a first demographic distribution of a first tuning event of a household and a second demographic distribution of a second tuning event of the household, the household is a non-panelist household, the first demographic distribution includes a probability that the first tuning event is associated with a first demographic constraint and a probability that the first tuning event is associated with a second demographic constraint, the second demographic distribution includes a probability that the second tuning event is associated with the first demographic constraint and a probability that the second tuning event is associated with the second demographic constraint; based on the first demographic constraint average, determining a first likelihood of the household being associated with the first demographic constraint; based on the second demographic constraint average, determining a second likelihood of the household being associated with the second demographic constraint; and estimating a household characteristic of the household based on the first likelihood and the second likelihood. 
  

1. An apparatus to determine demographics for non-panelist households, the apparatus comprising: a score calculator to: calculate a first demographic constraint average and a second demographic constraint average in connection with tuning events of non-panelist households, the first and second demographic constraint averages based on (a) acquiring a first quantity of temporally-mapped panelist demographic distribution data occurring during a first tuning event of a respective one of the non-panelist households and (b) acquiring a second quantity of temporally-mapped panelist demographic distribution data occurring during a second tuning event of the respective one of the non-panelist households; based on the first demographic constraint average and a first probability that the first tuning event corresponds to a first demographic constraint, determine a first likelihood score of the respective one of the non-panelist households being associated with the first demographic constraint; based on the second demographic constraint average and a second probability that the second tuning event corresponds to a second demographic constraint, determine a second likelihood score of the respective one of the non-panelist households being associated with the second demographic constraint; and a household estimator to estimate a household characteristic of the respective one of the non-panelist households based on the first likelihood score and the second likelihood score, the household characteristic including a number of members of the respective one of the non-panelist households, wherein the score calculator and the household estimator are implemented via one or more logic circuits. 



    3. The apparatus as defined in claim 1, wherein the household estimator is to produce rating values corresponding to presented media for panelist households and the non-panelist households. 

    4. The apparatus as defined in claim 1, wherein the score calculator is to: divide the first demographic constraint average of a first one of the non-panelist households by a first constraint probability of an average demographic distribution of panelist households corresponding to consumption events of the panelist households; and divide the second demographic constraint average of a second one of the non-panelist households by a second constraint probability of the average demographic distribution of the panelist households to determine the second likelihood score. 

    5. The apparatus as defined in claim 1, wherein the household estimator is to estimate the household characteristic of the non-panelist households based on at least one of the first and second demographic constraints, a total number of minutes consumed by respective ones of the non-panelist households, or a number of minutes consumed by respective ones of the non-panelist households per predetermined time-period segments. 

    6. A non-transitory computer readable medium comprising instructions that, when executed, cause at least one processor to at least: calculate a first demographic constraint average and a second demographic constraint average in connection with tuning events of non-panelist households, the first and second demographic constraint averages based on (a) acquiring a first quantity of temporally-mapped panelist demographic distribution data occurring during a first tuning event of a respective one of the non-panelist households and (b) acquiring a second quantity of temporally-mapped panelist demographic distribution data occurring during a second tuning event of the respective one of the non-panelist households; based on the first demographic constraint average and a first probability that the first tuning event corresponds to a first demographic constraint, determine a first likelihood score of the respective one of the non-panelist households being 

    7. The computer readable medium as defined in claim 6, wherein the instructions, when executed, cause the at least one processor to identify the first tuning event and the second tuning event from a set-top box of the respective one of the non-panelist households. 

    8. The computer readable medium as defined in claim 6, wherein the instructions, when executed, cause the at least one processor to produce rating values corresponding to presented media for panelist households and the non-panelist households. 

    9. The computer readable medium as defined in claim 6, wherein the instructions, when executed, cause the at least one processor to: divide the first demographic constraint average of a first one of the non-panelist households by a first constraint probability of an average demographic distribution of panelist households corresponding to consumption events of the panelist households; and divide the second demographic constraint average of a second one of the non-panelist households by a second constraint probability of the average demographic distribution of the panelist households to determine the second likelihood score. 

    10. The computer readable medium as defined in claim 6, wherein the instructions, when executed, cause the at least one processor to estimate the household characteristic of the non-panelist households based on at least one of the first and second demographic constraints, a total number of minutes consumed by respective ones of the non-panelist households, or a number of minutes consumed by respective ones of the non-panelist households per predetermined time-period segments. 



    12. The method as defined in claim 11, further including identifying the first tuning event and the second tuning event from a set-top box of the respective one of the non-panelist households. 

    13. The method as defined in claim 11, further including producing rating values corresponding to presented media for panelist households and the non-panelist households. 

    14. The method as defined in claim 11, further including: dividing the first demographic constraint average of a first one of the non-panelist households by a first constraint probability of an average demographic distribution of panelist households corresponding to consumption events of the panelist 

    15. The method as defined in claim 11, further including estimating the household characteristic of the non-panelist households based on at least one of the first and second demographic constraints, a total number of minutes consumed by respective ones of the non-panelist households, or a number of minutes consumed by respective ones of the non-panelist households per predetermined time-period segments.




Although the claims at issue in the current application and the claims of U.S. Patent No. 10,924,791 are not identical, they are not patentably distinct from each other because the claims of the current application are broader in scope and all the elements of the claims read on the claims of U.S. Patent No. 10,924,791. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. US 10,924,791 for determining audience size and demographics in non-panelist households comprising “calculate a first demographic constraint average and a second demographic constraint average in connection with tuning events of non-panelist households, the first and second demographic constraint averages based on (a) acquiring a first quantity of temporally-mapped panelist demographic distribution data occurring during a first tuning event of a respective one of the non-panelist households and (b) acquiring a second quantity of temporally-mapped panelist demographic distribution data occurring during a second tuning event of the respective one of the non-panelist households; based on the first demographic constraint average and a first probability that the first tuning event corresponds to a first demographic constraint, determine a first likelihood score of the respective one of the non-panelist households being associated with the first demographic constraint; based on the second demographic constraint average and a second probability that the second tuning event corresponds to a second demographic constraint, determine a second In re Karlson, 136 USPQ 184.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Doe; Peter Campbell US 20080300965 A1 (hereafter Doe) and further in view of Khoo, Denis et al. US 20040193488 A1 (hereafter Khoo).
Regarding claim 1, Duque teaches “a method to determine demographics for non-panelist households” Doe teaches [0020] FIG. 1 is a schematic illustration of an example system 100 to facilitate set-top box modeling using data from panelist households (e.g., households that have a people meter) and non-panelist households (e.g., households that have an STB, but no people meter), the system 100 the method comprising: calculating a first demographic constraint average and a second demographic constraint average based on a first demographic distribution of a first tuning event of a household and a second demographic distribution of a second tuning event of the household, the household is a non-panelist household; Doe para 20-21 and para 42-45 teaches collecting a demographic distribution of the demographic characteristics (e.g., race household characteristic(s), language household characteristic(s), household size characteristic(s), household education level characteristic(s), household marital status characteristics), and/or household income level characteristics) of panelist viewers in order to determine viewership statistics of non-panelists including non-panelist viewer demographics wherein para 20-21 - Data collected from the non-panelist household STBs 104 includes behavior information such as, but not limited to, dates and times of viewing a selected channel; para 18 - utilization of statistically selected households allow the media researcher and/or the marketing entity to collect and study viewing behavior for demographic groups of interest…Combinations of viewer behavior and demographic parameters voluntarily provided by the statistically selected households permit the media researcher(s) to accurately project and/or extrapolate consumer viewing trends, broadcast programming popularity, and/or advertising effectiveness to a larger population of interest (e.g., a larger universe); para 23 people meter data from a people meter database 109 (PM database) (e.g., demographics data) and set-top box data from, for example, a set-top box database 111 (e.g., including behavior data). As described above, the STB data from the panelist households 106 includes associated demographics information, which permits the media researcher to project and/or extrapolate consumer viewing trends, broadcast programming popularity; para 40 imputing household and persons characteristics to the behavior data, while a third stage includes calculating viewing probabilities/factors for household audience members
“the first demographic distribution includes a probability that the first tuning event is associated with a first demographic constraint and a probability that the first tuning event is associated with a second demographic constraint, the second demographic distribution includes a probability that the second tuning event is associated with the first demographic constraint and a probability that the second tuning event is associated with the second demographic constraint; based on the first demographic constraint average, determining a first likelihood of the household being associated with the first demographic constraint; based on the second demographic constraint average, determining a second likelihood of the household being associated with the second demographic constraint; and estimating a household characteristic of the household based on the first likelihood and the second likelihood” Doe para 40 teaches imputing household and persons characteristics to the behavior data, while a third stage includes calculating viewing probabilities/factors for household audience members. While these first three example stages facilitate, in part, the ability to generate viewing probabilities for use in the calculation of audiences, ratings, and/or reach, such viewing probabilities are representative of only televisions that are connected to an STB. In most circumstances, such representations associated with viewing data for televisions connected to an STB are sufficient for reliable viewing probabilities. However, an example fourth stage includes calculating viewing probabilities/factors with viewing behavior associated with televisions not connected to an STB (i.e., non-STB viewing data 113); para 42-45 and FIG. 4 corresponds to utilizing different demographic constraints wherein In the illustrated example of FIG. 4, the characteristics imputation engine 112 includes a set-top box behavior categorizer 402, and a people meter behavior categorizer 404 communicatively connected to the people meter database 109. The example characteristics imputation engine 112 also includes an interest group categorizer 406 communicatively connected to the interest group database 118, and a data fusion engine 408 that is communicatively connected to a linking variables database 410 and an imputed characteristics database 412. Linking variables in the linking variables database 410 may include, but are not limited to, race 
Whereas Doe does not explicitly reference the terms “demographic constraint”, the term is understood in the art, as taught by Khoo, to constraints relating to demographics and comprising Gender and Age as disclosed by Doe’s invention (Khoo para 0007)(see also Doe para 42-45 Linking variables in the linking variables database 410 may include, but are not limited to, race household characteristic(s), language household characteristic(s), household size characteristic(s), household education level characteristic(s), household marital status characteristics), and/or household income level characteristics) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doe’s invention for predicting of the demographic attributes for non-panelist viewers about whom little or no demographic information is already known and consider the demographic characteristic distribution of channel programs viewed by panelists and incorporate known elements of Khoo’s invention to apply demographic constraints comprising each of the known demographics categories alone or in combination as taught by Khoo in order to utilize the predictions for targeting advertisements to anonymous viewers based on a combination of demographic characteristics.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFONSO CASTRO/
Primary Examiner, Art Unit 2421